Caporale, J.,
concurring in part, and in part dissenting.
I agree that whether Hughes is available for work is not an issue. I must, however, dissent from that part of the opinion which concludes that Hughes did not leave her work “voluntarily without good cause” as contemplated by Neb. Rev. Stat. § 48-628(a)(l) (Cum. Supp. 1986). I would factually find that one who must be demoted because of legislative action and who refuses to accept the best job available for which she is qualified does not have good cause to terminate her employment.
Boslaugh, J., joins in this concurrence and dissent.